DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Based on the pre-appeal brief review on 12/15/2021, the final Office action mailed on 8/13/2021 has been withdrawn in view of the rejection set forth below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,2,4-6,8,9,11-13 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to an abstract idea without significantly more. 
The claim (claim 1) recite “receiving, by the one or more processors, historical information associated with an aquaculture site, wherein the historical information is representative of productivity and operational parameters of the aquaculture site”. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind for the recitation of generic computer components.  That is, other than reciting “by the one or more processors”, nothing in the claim element precludes the step from practically being performed in the mind. For example, with the exception of “by the one or more processors”, “receiving” in the context of this claim encompasses the user manually obtaining, hence, receiving historical information from past record of various parameters for operation of the 
Similarly, the claim (claim 1) recites “receiving, by the one or more processors, real-time information associated with the aquaculture site, wherein the real-time information includes at least a current stocking density of the aquaculture site.” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind for the recitation of generic computer components.  That is, other than reciting “by the one or more processors”, nothing in the claim element precludes the step from practically being performed in the mind. For example, with the exception of “by the one or more processors”, “receiving” in the context of this claim encompasses the user manually obtaining, hence, receiving real-time information about current stocking density of the aquaculture site on either a conventional computer screen or in a journal or notebook that is maintained by the field engineer or worker updating the current stocking density on the computer or journal/notebook.
Likewise, the claim (claim 1) recites “generating, by the one or more processors using a machine learning technique, a predictive analytics model trained using particular information of the historical information”. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind for the recitation of generic computer components.  That is, other than reciting “by the one or more processors using a machine learning technique”, nothing in the claim element precludes the step from practically being performed in the mind. For example, with the exception of “by the one or more processors using a machine learning 
Likewise, the claim (claim 1) recites “determining, by the one or more processors using the machine learning technique, a predicted production output of the aquaculture site according to the real-time information and the predictive analytics model. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind for the recitation of generic computer components.  That is, other than reciting “by the one or more processors using a machine learning technique”, nothing in the claim element precludes the step from practically being performed in the mind. For example, with the exception of “by the one or more processors using a machine learning technique”, “determining” can be done by  the user calculating, based on the information obtained historically and real-time from the computer screen or journal/notebook, a prediction of the capacity or production output of the site to see if the site can hold certain number of aquatic animals or not. 
Likewise, the claim (claim 1) recites “responsive to determining the predicted production output, computing, by the one or more processors, a recommended time for harvesting based on the predicted production output and the predictive analytics model such that the recommended time for harvesting is a predictive output of the machine learning technique, wherein determining the recommended time for harvesting includes predicting a plurality of harvesting dates that maximize production during a predefined timeframe”. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind for the recitation of 
Likewise, the claim (claim 1) recites “providing, by the one or more processors via a computing device,2AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111 Appl. No.: 15/865,532a notification to a user indicative of the recommended time for harvesting”. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind for the recitation of generic computer components.  That is, other than reciting “by the one or more processors via a computing device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, with the exception of “by the one or more processors via a computing device”, one user can verbally inform another user about the recommended time for harvesting. 
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
i.e.,
as a generic processor performing a generic computer function of receiving historical information, receiving real-time information, generating predictive analytics model, determining predicted production output, computing recommended time for harvesting, and providing notification) such that it amounts no more than mere instructions to apply
the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.	
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps of receiving, generating, determining, computing, providing amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,4-6,8,9,11-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by non-patent literature article “FISHY: A Computer Program for U.S. Farm-Raised Catfish Production Management” (herein FISHY).
 	For claim 1, FISHY discloses a method, by one or more processors, for managing aquaculture production, comprising: 

receiving, by the one or more processors, real-time information associated with the aquaculture site, wherein the real-time information includes at least a current stocking density of the aquaculture site (stocking is discussed throughout the article, for example, pages 10,14,29,30,39,40; real-time is updated information in the computer); 
generating, by the one or more processors using a machine learning technique, a predictive analytics model trained using particular information of the historical information (pages 5, 8, forecasting growth and the growth simulator is an analytic model); 
determining, by the one or more processors using the machine learning technique, a predicted production output of the aquaculture site according to the real-time information and the predictive analytics model (pages 3,28,31); 
responsive to determining the predicted production output, computing, by the one or more processors, a recommended time for harvesting based on the predicted production output and the predictive analytics model such that the recommended time for harvesting is a predictive output of the machine learning technique, wherein determining the recommended time for harvesting includes predicting a plurality of harvesting dates that maximize production during a predefined timeframe (page 13, fig. 15 shows harvest predicted date in one of the column in the display screen of the 
providing, by the one or more processors via a computing device,2AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111 Appl. No.: 15/865,532a notification to a user, indicative of the recommended time for harvesting (the screen displays of the software with information about harvesting or predicted harvesting dates; page 10 stated that the computer program will give the user notification message).
For claim 2, FISHY discloses the method of claim 1, and further discloses wherein the received historical information further includes at least one of previous production of the aquaculture site and environmental metrics (pages 34-36 show all historical information of the production at the site).  
For claim 4, FISHY discloses the method of claim 1, and further discloses wherein the received real-time information further includes a desired output of the aquaculture site (pages 6-8,13,18,19,24,26,29-39, etc. include desired output information of the site).  
For claim 5, FISHY discloses the method of claim 4, and further discloses comparing, by the one or more processors, the desired output of the aquaculture site to a production capacity of the aquaculture site (page 8, pond reports comparing different years; pages 29-39 show various comparison of desired outputs for the site).  
For claim 6, FISHY discloses the method of claim 5,and further discloses determining, by the one or more processors, a recommended stocking density based on the comparison of the desired output of the aquaculture site to the predicted production 
For claim 8, FISHY discloses a system for managing aquaculture production, comprising: 
at least one processor that receives, by the at least one processor, historical information associated with an aquaculture site, wherein the historical information is representative of productivity and operational parameters of the aquaculture site (historical information is discussed throughout the article, for example, on pages 34-36, FISHY discusses historical files stored and maintained); 
receives, by the at least one processor, real-time information associated with the aquaculture site, wherein the real-time information includes at least a current stocking density of the aquaculture site (stocking is discussed throughout the article, for example, pages 10,14,29,30,39,40; real-time is updated information in the computer); 
generates, by the at least one processor using a machine learning technique, a predictive analytics model trained using particular information of the historical information (pages 5,8, forecasting growth and the growth simulator is an analytic model); 
determines, by the at least one processor using the machine learning technique, a predicted production output of the aquaculture site according to the real-time information and the predictive analytics model (pages 3,28,31); 
responsive to determining the predicted production output, computes, by the at least one processor, a recommended time for harvesting based on the predicted production output and the predictive analytics model such that the recommended time 
provides, by the at least one processor via a computing device, a notification to a user, indicative of the recommended time for harvesting (the screen displays of the software with information about harvesting or predicted harvesting dates; page 10 stated that the computer program will give the user notification message).  
For claim 9, FISHY discloses the system of claim 8, and further discloses wherein the received historical information further includes at least one of previous production of the aquaculture site and environmental metrics (pages 34-36 show all historical information of the production at the site).  
For claim 11, FISHY discloses the system of claim 8, and further discloses wherein the received real-time information further includes a desired output of the aquaculture site (pages 6-8,13,18,19,24,26,29-39, etc. include desired output information of the site).  
For claim 12, FISHY discloses the system of claim 11, and further discloses wherein the at least one processor further compares the desired output of the aquaculture site to a production capacity of the aquaculture site (page 8, pond reports 
For claim 13, FISHY discloses the system of claim 12, and further discloses wherein the at least one processor further determines a recommended stocking density based on the comparison of the desired output of the aquaculture site to the predicted production output of the aquaculture site (pages 8,14,29-31,39,40, all discussed about stocking density recommendation and calculation).
Response to Arguments
Applicant’s arguments with respect to claims 1,2,4-6,8,9,11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Note that, since the final Office action mailed on 8/13/2021 has been withdrawn, the set of claims pending would be the claims submitted on 5/12/2021, which applicant amended the claims to necessitate finality. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Son T Nguyen/Primary Examiner, Art Unit 3643